DETAILED ACTION
The instant application having Application No. 17/125906 filed on 12/17/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 03/29/2018 (EP 18164936.9).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claim 1 is rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. Claims 2-14 are rejected under 35 U.S.C. 101 for at least the reason stated above. Claims 2-14 depend on claim 1; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 1. The rationale for this determination is explained below. Claim 1 recites: “A controller comprising: at least one processor; and at least one memory configured to store information for the at least one processor, wherein the at least one processor is configured to: discover a mapping between receive analogue to digital converters (RxADCs) of a full duplex node and cable modems connected to the full duplex node, wherein the cable modems share a common communication bandwidth; and determine, based on the mapping, sounding groups by grouping cable modems mapped to a same RxADC into a respective sounding group, wherein a sounding group is indicative of an upper bound of possible interfering cable modems”.

Step 1: Statutory Category
Claims 1 is directed to a statutory category subject matter, reciting an apparatus. 
.
Step 2A: Judicial Exception
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “[a] controller comprising: at least one processor; and at least one memory configured to store information for the at least one processor, wherein the at least one processor is configured to: discover a mapping between receive analogue to digital converters (RxADCs) of a full duplex node and cable modems connected to the full duplex node, wherein the cable modems share a common communication bandwidth; and determine, based on the mapping, sounding groups by grouping cable modems mapped to a same RxADC into a respective sounding group, wherein a sounding group is indicative of an upper bound of possible interfering cable modems”.

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware (i.e. processor and memory). That is, other than reciting the “processor and memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor and memory” language, the “discovering and determining” steps in the context of this claim encompasses a user mentally discovering a mapping between receive analogue to digital converters (RxADCs) of a full duplex node and cable modems connected to the full duplex node. Similarly, the limitation of determining, based on the mapping, sounding groups by grouping cable modems mapped to a same RxADC into a respective sounding group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. For example, but for the “the hardware” language, the “discovering and determining” steps in the context of this claim encompasses a user discovering a mapping between receive analogue to digital converters (RxADCs) of a full duplex node and cable modems connected to the full duplex node, and determining, based on the mapping, sounding groups by grouping cable modems mapped to a same RxADC into a respective sounding group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processor and memory), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using the processor and memory to perform both the discovering and determining steps. The processor and memory in both steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the processor and memory to perform both the discovering and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. (Remark: Limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).)

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claim 15 is rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Claim 15 recites: “A method comprising: discovering a mapping between receive analogue to digital converters (RxADCs) of a full duplex node and cable modems connected to the full duplex node, wherein the cable modems and full duplex node share a common communication bandwidth; and determining, based on the mapping, sounding groups by grouping cable modems mapped to a same RxADC into a respective sounding group, wherein a sounding group is indicative of an upper bound of possible interfering cable modems”.

Step 1: Statutory Category
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process. The steps recited in claim 15 can be performed mentally. As such, claim 15 does not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claim 14 is rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Claim 14 recites: “A full duplex node comprising another controller configured to interoperate remotely with the controller of claim 1”.

Step 1: Statutory Category
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, software per se. Although claim 14 recites a controller in the body of a system claim, the specification does not limit the controller to be only a hardware controller and thus it could be just a software. As such, claim 14 does not fall within at least one of the four categories of patent eligible subject matter because the claim do not include hardware elements in the body of the claim as required by MPEP 2106(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,917,224 B2. The limitations recited in claims 1-15 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-18 of U.S. Patent No. 10,917,224 B2. 

Instant Application
US Patent 10917224 B2
Claim 1:

A controller comprising: at least one processor; and at least one memory configured to store information for the at least one processor, 

wherein the at least one processor is configured to: discover a mapping between receive analogue to digital converters (RxADCs) of a full duplex node and cable modems connected to the full duplex node, and wherein the cable modems share a common communication bandwidth; and determine, based on the mapping, sounding groups by grouping cable modems mapped to a same RxADC into a respective sounding group, wherein a sounding group is indicative of an upper bound of possible interfering cable modems.

Claim 2:

wherein the at least one processor is further configured to 

group, based on the sounding groups, the cable modems into transmission groups, and wherein: the common communication bandwidth is configurable into a plurality of non-overlapping full duplex sub-bands; and 

all cable modems within a transmission group are configured to perform all together either upstream or downstream communication within a respective sub-band during any allocated time-slot.
Claim 1:

A controller comprising: at least one processor; and at least one memory configured to store information for the at least one processor, 

wherein the at least one processor is configured to: discover a mapping between receive analogue to digital converters (RxADCs) of a full duplex node and cable modems connected to the full duplex node, wherein the cable modems share a common communication bandwidth; determine, based on the mapping, sounding groups by grouping cable modems mapped to a same RxADC into a respective sounding group, wherein a sounding group is indicative of an upper bound of possible interfering cable modems; 






group, based on the sounding groups, the cable modems into transmission groups, wherein the common communication bandwidth is configurable into a plurality of non-overlapping full duplex sub-bands; and 

control cable modems within a transmission group to perform either only upstream communication or only downstream communication within a respective sub-band during any allocated time-slot, thereby limiting interference.

Claims 3-15

Claims 2-18



Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites the limitation “the performance”. However, there is insufficient antecedent base for this limitation in the claim. It is also unclear that what steps or actions are considered as the performance of the controller. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 and 14 merely recited the controller in claim 1, however; they do not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Hewavithana et al. (US 2019/0044555 A1)
Chapman et al. (US 2018/0294837 A1)
Barr et al. (US Patent Publication # 2018/0287770 A1)
Bowler et al. (US Patent Publication # 2019/0190684 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463